Flanagan, J.
The charge is sodomy. Appellant contends that the affidavit is insufficient because it does not aver the commission of the alleged act “with mankind or beast,” as the statute requires. Section 10-4221, Burns’ 1942 Replacement. The Attorney General' of Indiana has filed a brief in which he agrees with appellant, and states that he feels this constitutes reversible error.
We have examined the affidavit and the statute. We find the appellant and the Attorney General correct.
Judgment reversed, with instructions to sustain appellant’s motion to quash the affidavit.
Note. — Reported in 111 N. E. 2d 727.